                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                        July 6, 2021

By ECF
                                            The conference is adjourned, and time is excluded to,
The Honorable Alvin K. Hellerstein          September 17, 2021, at noon.
United States District Judge
Southern District of New York               So ordered.
Daniel Patrick Moynihan Courthouse          /s/ Hon. Alvin K. Hellerstein
500 Pearl Street                            July 7, 2021
New York, NY 10007

   Re:     United States v. Daquan Daniels, 20 CR 289 (AKH)

Dear Judge Hellerstein,

        The Government respectfully submits this letter on behalf of the parties to request an
adjournment of approximately 30 days of the conference now scheduled for July 16, 2021 to a date
and time that is convenient to the Court. In the interim since the parties were last before the Court,
the defendant has retained counsel, and retained counsel understandably requires additional time
to receive and review discovery with their client and to discuss with him meaningfully the
availability of any pre-trial motions and the possibility of any pre-trial disposition. With the
consent of the defendant, the Government also respectfully requests that the Court exclude time
under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7) from July 16, 2021 through the
date of any granted adjournment on the basis that the interests of the public and the defendant in a
speedy trial are outweighed here by the interests of the defendant in having the opportunity to
review meaningfully with counsel the discovery in this case and in light of that discovery consider
the availability of any pre-trial motions and the possibility of any pretrial disposition.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                           By:
                                                 Thomas John Wright
                                                 Assistant United States Attorney
                                                 (212) 637-2295

cc: Russ Kofman (Counsel to Defendant Daquan Daniels) (by ECF)
    Conor McNamara (Counsel to Defendant Daquan Daniels) (by ECF)
